ACCEPTED
                                                                                                 01-15-00210-CV
                                                                                      FIRST COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                           6/10/2015 12:45:05 PM
                                                                                           CHRISTOPHER PRINE
                                                                                                          CLERK

                                 No. 01-15-00210-CV

                                                                             FILED IN
                                                                      1st COURT OF APPEALS
                                        IN THE                            HOUSTON, TEXAS
                                                                      6/10/2015 12:45:05 PM
                            FIRST COURT OF APPEALS                    CHRISTOPHER A. PRINE
                                                                               Clerk
                                 HOUSTON, TEXAS



                          FRANCISCO CALLEJA-AHEDO
                                               Appellant
                                     V.

                                  COMPASS BANK
                                                           Appellee



                        On Appeal from the 55th District Court
                               Harris County, Texas.

                              Trial Cause No. 2014-22168


                     AGREED MOTION FOR EXTENSION
                    OF TIME TO FILE APPELLANT’S BRIEF



TO THE HONORABLE JUDGES OF SAID COURT:

       COMES NOW, Appellant Francisco Calleja-Ahedo and files this first motion

for extension of time to file his Appellant’s Brief and would show:

       Appellant’s Brief is due on June 11, 2015. This is the first request for extension,

although a prior motion was denied as premature based on the erroneous assumption

that Appellant’s Brief was due earlier. Mr. O’Connor was hospitalized in March for

eight days and underwent three procedures to stabilize his heart. Subsequently, Mr.
O’Connor was again in the hospital for eleven days during the first half of May with

pneumonia and continued heart complications. He still has not been cleared by his

cardiologist and may have to reenter the hospital soon to implant a pacemaker. Mr.

O’Connor is presently restricted in his work and other activities and cannot complete

the brief by June 11, 2015. See doctor’s letter attached hereto. Appellant’s attorneys

have been unable to complete Appellant’s Brief under such circumstances, which

requires dealing with numerous issues and record review.

       WHERFORE, Appellant requests a forty-five (45) day extension to file

Appellant’s Brief.

                             Respectfully submitted,

                             O'CONNOR, CRAIG, GOULD & EVANS

                            By: /s/ Michael C. O’Connor
                                    Michael C. O'Connor
                                    State Bar No. 15187000

                                    Lesley C. O’Connor
                                    State Bar No. 24086952
                                    2500 Tanglewilde, Suite 222
                                    Houston, Texas 77063
                                    (713) 266-3311
                                    (713) 953-7513 (Fax)

                                    ATTORNEYS FOR PLAINTIFF
                                    FRANCISCO CALLEJA-AHEDO
                         CERTIFICATE OF CONFERENCE

       The undersigned certifies that he has conferenced by telephone with Michael D.
Conner, attorney for Appellee, who agrees with this Motion.

                                           By: /s/ Michael C. O’Connor
                                                  Michael C. O’Connor




                            CERTIFICATE OF SERVICE


       This is to certify that a true and correct copy of the foregoing pleading has been
forwarded to all counsel of record by electronic service or telefax in accordance with
Rule 21a on this 10th day of June, 2015

                                             /s/ Michael C. O’Connor
                                             Michael C. O’ Connor